Title: To George Washington from James Ross, 26 October 1798
From: Ross, James
To: Washington, George

 

Dear Sir
Pittsburgh 26 Octr 1798

On my return from Kentuckey two days ago, I found your letter of the first instant respecting the money due from Colo. Shreve. My Absence from home when your letter reached this place has occasioned a delay of a few days, but I have put the business into such a shape, without the bond, that your Money will I think be in the hands of the Sheriff, or paid to me upon the fourth Monday of December, which is the first day of the next Court in Fayette County. Our County Courts are held quarterly, and the Sheriff is Supposed to execute his duty very well if he brings in the money upon the return of the writ: It is indeed almost impossible to prevail with any officer to proceed more expeditiously than in this their Usual course. Your letter to Colo. Shreve, together with one from myself were forwarded to him yesterday so that he is fully apprised of the approaching call from the Sheriff. Having still in my possession a Memorandum of the agreement between you and Colo. Shreve, I shall not want the Bond, and it will of course lie in the Bank untill called for by you, as your order has not been forwarded to the directors. When the money is paid over to me by the Sheriff, credit can be entered upon it for the Sum paid when I am in the city next Winter.
I am surprised at the inattention and want of punctuality which has so uniformly marked the conduct of Colo. Shreve and am well persuaded that it is vain to trust hereafter in any thing Short of legal compulsion should he fail in payment upon the day mentioned in his Bond. With the highest respect I have the honour to be Sir Your most obedient & most Humble Servant

James Ross

